Exhibit 10.1

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA 01886

 

December 26, 2014

 

[NAME of Executive]

By electronic delivery

 

Dear [NAME of Executive]:

 

Based on your desire to demonstrate your support for Sonus Networks, Inc. (the
“Company”) and its prospects, the Compensation Committee has considered and will
agree to your request to forgo the payment of all or half of your cash bonus for
2015 and, if any such bonus would have been earned, to instead accept a grant of
shares of the Company’s common stock.

 

You have elected to receive all or half (please indicate below and initial your
election) of your fiscal year 2015 bonus (“2015 Bonus”), if any is earned, in
the form of shares of the Company’s common stock (“2015 Bonus Shares”), which
will be granted and have the terms described below:

 

o 100% stock

o 50% stock and 50% cash

Initials:

 

a.              If you elect to receive your 2015 Bonus entirely in the form of
shares of common stock, the number of 2015 Bonus Shares granted will equal 1.5
times your actual 2015 Bonus earned, which bonus shall be determined by the
Compensation Committee in its sole discretion subject to the terms of the 2015
bonus program, divided by the closing price of the Company’s shares on
January 2, 2015.  If you elect to receive one-half your 2015 Bonus in the form
of shares of common stock and the other half in the form of cash, (i) the number
of 2015 Bonus Shares granted will be one-half the amount described in the
preceding sentence; and (ii) you will receive 50% of your 2015 Bonus in cash on
a date concurrent with the timing of normal 2015 bonus payouts.

 

b.              The 2015 Bonus Shares will be granted and vest in full on the
grant date, which shall be concurrent with the timing of normal 2015 bonus
payouts.  The Company will offset the number of shares necessary to pay
withholding taxes and deposit the balance of the 2015 Bonus Shares in your
account.

 

c.               You hereby agree not to sell or otherwise dispose of the 2015
Bonus Shares until the first anniversary of the date of grant.  Such contractual
holding period may be waived by the Compensation Committee in its sole
discretion, upon your death or disability or upon a showing of undue hardship.

 

You must remain an employee of the Company on the grant date in order to receive
the 2015 Bonus Shares (if earned).  The parties hereby acknowledge that the
Compensation Committee retains the right, in its sole discretion, to pay your
2015 Bonus in cash as opposed to payment in 2015 Bonus Shares; provided that, if
the Company is the subject of an acquisition or change of control prior to the
grant date and if the Compensation Committee of the Company (or its successor)
elects to pay the 2015 Bonus, if any, in cash, such cash payment will equal the
economic equivalent of the 2015 Bonus Shares that otherwise would have been
received, so that the intent of this election is preserved.

 

Very truly yours,

 

 

 

 

 

[John Schofield

 

 

Chair, Compensation Committee

 

 

/Raymond P. Dolan, President

 

 

and Chief Executive Officer]

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

[Name of Executive]

 

Date:

 

--------------------------------------------------------------------------------